                 IN THE UNITED STATES DISTRICT COURT
                  FOR THE SOUTHERN DISTRICT OF OHIO
                           EASTERN DIVISION

Michael H. Dalton,

            Plaintiff,

      v.                                Case No. 2:20-cv-3636

Commissioner of
Social Security,

            Defendant.

                                ORDER
      This matter is before the court for consideration of the June
15, 2021, report and recommendation of the United States magistrate
judge to whom this case was referred pursuant to 28 U.S.C. §636(b).
The magistrate judge concluded that the administrative law judge’s
reasons for discounting the opinion of Dr. Douglas A. Myers,
plaintiff’s treating physician, were not supported by substantial
evidence.    The magistrate judge recommended that the decision of
the Commissioner be reversed and that the case be remanded pursuant
to 42 U.S.C. §405(g), sentence four, for further consideration
consistent with the report and recommendation.
      The report and recommendation specifically advised the parties
that failure to object to the report and recommendation within
fourteen days of the report would result in a waiver of the right
to have the district judge review the Report and Recommendation de
novo and a waiver of the right to appeal the decision of the
district court adopting the report and recommendation. Doc. 18, p.
22.   The time period for filing objections to the report and
recommendation has expired, and no party has objected to the report
and recommendation.
        The court agrees with the report and recommendation of the
magistrate judge (Doc. 18) and it is hereby adopted.        The decision
of the Commissioner is reversed, and this case is remanded to the
Commissioner under 42 U.S.C. §405(g), sentence four, for further
consideration consistent with the report and recommendation.           The
clerk     shall   enter   judgment   reversing   the   decision   of   the
Commissioner and remanding this case.


Date: July 8, 2021                     s/James L. Graham
                               James L. Graham
                               United States District Judge




                                     2
